United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS                 April 18, 2003
                        FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                            No. 02-50709
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

                        DEBORAH LYLE DYSART,

                                                        Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-00-CR-298-03-JN
                       --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Deborah Lyle Dysart (“Dysart”), federal prisoner number 15051-

180, appeals the district court’s order denying her motion for

downward departure and to serve the remainder of her sentence in a

Community Corrections Center.

     The district court may modify the imposed term of imprisonment

under limited    circumstances.      18    U.S.C.   §    3582(c).      Because

Dysart’s motion for a downward departure did not fall under any of

the provisions of 18 U.S.C. § 3582(c), it was unauthorized and

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
without a jurisdictional basis.                      See United States v. Early, 27
F.3d 140, 141-42 (5th Cir. 1994).                       After a district court has

sentenced            a    federal   offender,    the    Bureau   of   Prisons   has   the

responsibility for designating the place of imprisonment.                         Thus,

Dysart’s motion to serve the remainder of her sentence in a

Community            Corrections     Center     likewise   lacked     a   jurisdictional

basis.          See United States v. Voda, 994 F.2d 149, 151-52 (5th Cir.

1993); 18 U.S.C. § 3621(b). Although the district court considered

the motion on its merits, it should have denied the motion for lack

of jurisdiction.                See Early, 27 F.3d at 142.       On that alternative

basis, the district court’s order is

          AFFIRMED.           All outstanding motions are DENIED.




G:\opin-sc\02-50709.opn.wpd                      2